Name: Commission Regulation (EEC) No 3559/91 of 6 December 1991 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  production
 Date Published: nan

 Avis juridique important|31991R3559Commission Regulation (EEC) No 3559/91 of 6 December 1991 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota Official Journal L 336 , 07/12/1991 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 39 P. 0192 Swedish special edition: Chapter 3 Volume 39 P. 0192 COMMISSION REGULATION (EEC) No 3559/91 of 6 December 1991 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quotaTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Commission Regulation (EEC) No 464/91 (2), and in particular Article 26 (3) thereof, Whereas Article 26 of Regulation (EEC) No 1785/81 provides that C sugar and C isoglucose may not be disposed of on the Community's internal market and must be exported in the natural state before 1 January following the end of the marketing year in question; whereas that Article also provides for an amount to be levied on C sugar and C isoglucose which has not been proved at a date to be determined to have been exported in the natural state within the time limit laid down; Whereas, however, Commission Regulation (EEC) No 2670/81 of 14 September 1981 laying down detailed implementing rules in respect of sugar production in excess of the quota (3), as last amended by Regulation (EEC) No 56/91 (4), provides that manufacturers of C sugar or of C isoglucose established in the territory of a Member State may on export replace their C sugar by another white sugar in the natural state or replace their C isoglucose by another isoglucose produced by another manufacturer established in the territory of the same Member State provided that the manufacturer making the replacement pays a flat-rate amount of ECU 1,25 per 100 kilograms of white sugar or per 100 kilograms of dry matter; Whereas the payment of that amount is intended to offset any advantage which may arise from such replacement, in particular from the viewpoint of transport costs; whereas the abovementioned flat-rate amount was established several years ago and since then transport conditions and methods have developed considerably, thus making carriage less expensive; whereas it also appears that as a result manufacturers no longer tend to make use of this possibility of replacement; whereas that flat-rate amount should therefore be adjusted to an extent which does not encourage replacement; Whereas the amount to be collected when C sugar or C isoglucose is not exported within the time limit laid down is also determined by taking into account a flat-rate amount representing the supposed economic benefit relating in particular to transport costs; whereas that flat-rate amount should also be adjusted by the same amount; Whereas, in order to prevent a different flat-rate amount being applied to C sugar or C isoglucose produced during one and the same marketing year, provision should be made for the new flat-rate amount to apply only from the time of production of C sugar or C isoglucose from the 1991/92 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2670/81 is hereby amended as follows: 1. In the second subparagraph of Article 2 (2), '1,25 ECU' is replaced by 'ECU 1,00'. 2. In Article 3 (1) (a) and (b), '1,25 ECU' is replaced by 'ECU 1,00'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to the C sugar and C isoglucose produced from the 1991/92 marketing year onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 54, 28. 2. 1991, p. 22. (3) OJ No L 262, 16. 9. 1981, p. 14. (4) OJ No L 7, 10. 1. 1991, p. 25.